USDC SDNY

SULLIVAN & CROMWELL LLP DOCUMENT
pote ELECTRONICALLY FILED

FACSIMILE: 1-212-558-3588 New NY, DOC 4:

WWW.SULLCROM.COM

11/18/2019 ¥
TE D:
LOS ANG DA

BRUSSELS ~ FHANKFUHI = LONDON * PARIS

 

BEING * HONG KONG * TOKYO

MELBOURNE * SYDNEY

November 15, 2019

Via CM/ECF and E-mail

Hon. Analisa Torres,
Daniel Patrick Moynihan United States Courthouse,
Courtroom 15D,
500 Pearl St.,
New York, NY 10007-1312.

Re: Ligui-Box, Inc., et al. v. David S. Smith (Ireland) Unlimited Co..,
et al.. 19-cv-7069-AT

 

Dear Judge Torres:

I write on behalf of Defendants and Counterclaim-Plaintiffs (collectively,
“DS Smith”) in the above-captioned matter to respectfully request the Court’s
authorization to file under seal DS Smith’s attached Reply Memorandum of Law in
Support of its Motion to Exclude Expert Testimony of Kevin J. Arquit (“Reply”).
DS Smith’s Reply would disclose, in whole or in part, material designated by both parties
as “Confidential” or “Highly Confidential” under the September 3, 2019 Stipulated
Confidentiality and Protective Order (ECF No. 36) (the “Protective Order’). For such
filings, the Protective Order requires the parties to file under seal first and then exchange
redactions for a proposed public version of the filing shortly thereafter. (Protective Order

 

{ 8(b).)
Respectfully,
GRANTED. /s/_Thomas C. White
Thomas C. White
SO ORDERED. Counsel for Defendants and

Counterclaim-Plaintiffs
Dated: November 18, 2019
New York, New York

O7-

ANALISA TORRES
United States District Judge
